NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted September 26, 2007*
                             Decided September 27, 2007

                                        Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. JOEL M. FLAUM, Circuit Judge

No. 07-1521

JOSE A. PEREZ,                                 Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Southern District of
                                               Indiana, Indianapolis Division
      v.
                                               No. 1:05-cv-488-DFH-WTL
UNITED STUDENT AID FUNDS,
INC., and PIONEER CREDIT                       David F. Hamilton,
RECOVERY, INC.,                                Judge.
      Defendants-Appellees.


                                      ORDER

      Jose Perez sued United Student Aid Funds (“USA Funds”) and Pioneer
Credit Recovery in federal district court, claiming that the defendants had violated
the Fair Debt Collection Practices Act (“FDCPA”) by collecting on student loans
without first validating the debt. USA Funds counterclaimed for breach of the loan

      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See
Fed. R. App. P. 34(a)(2).
No. 07-1521                                                                     Page 2

contracts. The district court granted summary judgment for USA Funds on its
counterclaim and, after USA Funds moved for judgment on the pleadings on the
FDCPA claim, directed Perez to submit a report by December 22, 2006, identifying
any potentially meritorious claim that survived. Perez failed to submit the required
report, instead filing a response stating that the district court’s resolution of the
counterclaim in favor of USA Funds had “effectively extinguished” all of his claims.
The district court interpreted Perez’s response as an abandonment of his claims and
therefore dismissed his complaint with prejudice and entered final judgment on
January 22, 2007.

        Seven days later Perez moved to set aside the judgment. The district court
denied that motion on January 31, 2007. Two weeks later Perez tried again with a
nearly identical motion, which we construe as a motion under Federal Rule of Civil
Procedure 60(b) because of its timing. See Talano v. Nw. Med. Faculty Found., Inc.,
273 F.3d 757, 762 (7th Cir. 2001) (holding that any request to alter or amend
judgment filed more than ten days after entry of judgment is a motion under Rule
60(b)). The district court denied that motion on February 16, 2007. Perez did not
file his notice of appeal until March 7, 2007, and thus our review is limited to the
February 16 order denying his Rule 60(b) motion. See Fed. R. App. P. 4(a)(1)(A)
(providing that notice of appeal in civil action must be filed with district clerk
within 30 days of entry of judgment).

        Perez argued in his Rule 60(b) motion that the district court erred by refusing
to strike an affidavit submitted at summary judgment by an employee of USA
Funds, and by denying him leave to file a second amended complaint. But Rule
60(b) is an “extraordinary remedy that is to be granted only in the most exceptional
circumstances.” Provident Sav. Bank v. Popovich, 71 F.3d 696, 698 (7th Cir. 1995).
Motions under the rule cannot include arguments that could have been made on
direct appeal or in a timely motion for reconsideration under Federal Rule of Civil
Procedure 59(e). See Gleash v. Yuswak, 308 F.3d 758, 761 (7th Cir. 2002); Bell v.
Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000) (“The ground for setting
aside a judgment under Rule 60(b) must be something that could not have been
used to obtain a reversal by means of a direct appeal.”). Rather, the rule is a vehicle
to “allow modification in light of factual information that comes to light only after
the judgment, and could not have been learned earlier,” such as newly discovered
evidence. Gleash, 308 F.3d at 761; see Eastman Kodak Co., 214 F.3d at 801.
Because of its narrow purpose, a Rule 60(b) motion cannot be premised on mere
legal error, Gleash, 308 F.3d at 761, and because that is the basis of Perez’s motion,
the district court was correct to deny it.

                                                                         AFFIRMED.